          Case
          Case 1:18-cr-00317-YK
               1:20-cv-01096-YK Document
                                 Document59
                                          2 Filed
                                            Filed 06/29/20
                                                  06/29/20 Page
                                                           Page 11 of
                                                                   of 14
                                                                      14



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :
                                                 :          No. 1:18-cr-00317-YK
               v.                                :
                                                 :          (Judge Kane)
BRIAN D. SHEAFFER,                               :
     Defendant                                   :

                                       MEMORANDUM

       Presently before the Court is Defendant Brian D. Sheaffer (“Defendant”)’s “motion to

convert custodial sentence to home confinement with electronic monitoring.” (Doc. No. 54.)

Having been fully briefed (Doc. Nos. 55, 57, 58), Defendant’s motion is ripe for disposition. For

the reasons that follow, the Court will: (1) deny Defendant’s motion without prejudice to the

extent it seeks compassionate release pursuant to 18 U.S.C. § 3582; (2) deny Defendant’s motion

to the extent it seeks review by this Court of the BOP’s denial of Defendant’s request for

compassionate release; and (3) direct the Clerk of Court to open a corresponding civil action and

docket Defendant’s motion seeking home confinement as a motion for a petition of writ of

habeas corpus pursuant to 28 U.S.C. § 2241.

I.     BACKGROUND

       On February 5, 2020, the Court sentenced Defendant to a term of imprisonment twenty-

four (24) months, following Defendant’s conviction for mail fraud in violation of 18 U.S.C.

§ 1341. (Doc. No. 51.) Defendant is currently housed at the Federal Correctional Institution

Schuylkill (“FCI Schuylkill”), with a projected release date of November 16, 2021. On May 22,

2020, Defendant filed the instant motion as a result of the global COVID-19 pandemic, arguing

that he should be permitted to serve the remainder of his sentence in home confinement because

he “is 58 years old and has an underlying medical condition of poorly controlled diabetes
           Case
           Case 1:18-cr-00317-YK
                1:20-cv-01096-YK Document
                                  Document59
                                           2 Filed
                                             Filed 06/29/20
                                                   06/29/20 Page
                                                            Page 22 of
                                                                    of 14
                                                                       14



mellitus[] and is considered a high risk individual for exposure to COVID-19.” (Doc. No. 54 at

2.) Defendant maintains that he “is particularly vulnerable and at considerable risk if exposed to

COVID-19, and the conditions at FCI Schuylkill heighten [his] risk of serious illness[] or death.”

(Id. at 3.) In light of such concerns, Defendant previously submitted a counseled letter to the

Warden of FCI Schuylkill requesting release from custody, which reads, in pertinent part, as

follows:

       I write to urge you to release my client, Brian Sheaffer (# 76568-067) to home
       confinement immediately, pursuant to the directive issued by Attorney General
       William Barr.

       Mr. Sheaffer is 58 years old, and thus is extremely vulnerable to severe illness and
       possible death from COVID-19 if exposed. Moreover, Mr. Sheaffer was
       diagnosed with diabetes in 2018, which places him at a heightened risk of severe
       illness if exposed to COVID-19. . . . Allowing Mr. Sheaffer to be placed on home
       confinement significantly decreases his risk of serious illness, and decreases the
       risk of spread of COVID-19.

        ...

       If released on home confinement, Mr. Sheaffer would go immediately to his long-
       time home . . . . There, Mr. Sheaffer would be able to follow CDC guidelines for
       self-quarantine and social distancing practices. Attorney General Barr has
       recognized the risk of spread within the prison systems and has expanded
       authority to release inmates to home confinement, even if they are not near their
       release date. Mr. Sheaffer is part of the vulnerable community with the potential
       of suffering serious illness if he becomes exposed to the virus.

(Doc. No. 54-2 at 1-2) (footnotes omitted).

       Subsequent to counsel sending this letter, Defendant filed the instant motion on May 22,

2020, asserting that more than thirty (30) days had passed since his letter was sent to the Warden.

(Doc. No. 54 at 3.) The Warden eventually responded to Defendant’s written request on May 27,

2020, and in doing so, stated that:

       This is in response to your correspondence regarding inmate SHEAFFER, Brian,
       Reg. No. 76568-067, an inmate presently confined at the Schuylkill Federal
       Satellite Camp. Specifically, you have requested Mr. Sheaffer be considered for

                                                 2
            Case
            Case 1:18-cr-00317-YK
                 1:20-cv-01096-YK Document
                                   Document59
                                            2 Filed
                                              Filed 06/29/20
                                                    06/29/20 Page
                                                             Page 33 of
                                                                     of 14
                                                                        14



       direct home confinement as a result of the recent pandemic spread of the Novel
       Coronavirus Disease (COVID-19). Further, you indicated he is in a high-risk
       category for serious illness or death from COVID-19, as he has been diagnosed
       with diabetes.

       The BOP is taking extraordinary measures to contain the spread of the
       Coronavirus and treat any affected inmates. We recognize that you, like all of us,
       have legitimate concerns and fears about the spread and effects of the virus.
       Currently, section 12003(b) (2) of the Coronavirus Aid, Relief, and Economic
       Security Act (“CARES Act”) grants discretion to the BOP to place inmates on
       home confinement for a longer term under 18 U.S.C. 3624(c) (2). The BOP’s
       discretion is guided by criteria listed in memoranda from the Attorney General.

       According to Mr. Sheaffer’s most recent medical review, he is currently stable
       with a good prognosis. Mr. Sheaffer is currently able to independently adapt to
       activities of daily living and is able to perform self-maintenance activities in a
       correctional environment.

       As you are aware, this disease is considered a pandemic, affecting us worldwide
       and, as such, there is no area without risk of contracting this disease. It should be·
       noted at this time, FCI Schuylkill does not have any confirmed COVID-19 staff or
       inmate cases. Additionally, Mr. Sheaffer has not served fifty percent of his
       sentence and his intended release residence is located in an area which has a
       significant level of COVID-19 infection as per CDC statistics.

       Accordingly, your request for direct home confinement for Mr. Sheaffer is denied.

(Doc. No. 57-1 at 1-2.) While Defendant’s request to the Warden and the response from the

Warden address home confinement, the instant motion appears to request both home

confinement and compassionate release. (Doc. No. 54.) Accordingly, the Court addresses the

motion as it pertains to both requests herein.

II.    LEGAL STANDARD

       A.      Compassionate Release

       Section 603(b) of the First Step Act modified 18 U.S.C. § 3582(c)(1)(A), which allows a

court to modify a sentence where extraordinary and compelling reasons justify a sentence

reduction. See First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5239 (2018). As




                                                 3
           Case
           Case 1:18-cr-00317-YK
                1:20-cv-01096-YK Document
                                  Document59
                                           2 Filed
                                             Filed 06/29/20
                                                   06/29/20 Page
                                                            Page 44 of
                                                                    of 14
                                                                       14



amended by the First Step Act, the relevant statutory provision reads, in pertinent part, as

follows:

       (c) Modification of an imposed term of imprisonment.—The [C]ourt may not
       modify a term of imprisonment once it has been imposed except that—

               (1) in any case—

                       (A) the [C]ourt, upon motion of the Director of the Bureau of
                           Prisons, or upon motion of the defendant after the defendant
                           has fully exhausted all administrative rights to appeal a failure
                           of the Bureau of Prisons to bring a motion on the defendant’s
                           behalf or the lapse of 30 days from the receipt of such a
                           request by the warden of the defendant’s facility, whichever is
                           earlier, may reduce the term of imprisonment (and may impose
                           a term of probation or supervised release with or without
                           conditions that does not exceed the unserved portion of the
                           original term of imprisonment), after considering the factors
                           set forth in section 3553(a) to the extent that they are
                           applicable, if it finds that—

                              (i) extraordinary and compelling reasons warrant such a
                              reduction.


18 U.S.C. § 3582(c)(1)(A) (emphasis added).

       “The First Step Act applies the same statutory requirements to a defendant’s motion for

compassionate release as previously applied, and still apply, to motions by the Director [of the

Bureau of Prisons (“BOP”)]: ‘extraordinary and compelling reasons’ must warrant the reduction,

the [C]ourt must consider the § 3553(a) factors, and the reduction must be ‘consistent’ with any

‘applicable’ policy statements issued by the Sentencing Commission.” United States v. Beck,

No. 1:13-cr-186, 2019 WL 2716506, at *5 (M.D.N.C. June 28, 2019) (citing 18 U.S.C.

§ 3582(c)(1)(A)(i)). The statute itself does not define “extraordinary and compelling reasons”;

however, the United States Sentencing Commission is authorized to promulgate a definition.

See United States v. Handerhan, No. 1:10-cr-00298, 2019 WL 1437903, at *1 (M.D. Pa. Apr. 1,



                                                 4
         Case
         Case 1:18-cr-00317-YK
              1:20-cv-01096-YK Document
                                Document59
                                         2 Filed
                                           Filed 06/29/20
                                                 06/29/20 Page
                                                          Page 55 of
                                                                  of 14
                                                                     14



2019) (citing 28 U.S.C. § 994(t)). Application Note 1 to the United States Sentencing Guidelines

Section 1B1.13 defines “extraordinary and compelling reasons” as follows:

       1. Extraordinary and Compelling Reasons. – Provided the defendant meets the
       requirements of subdivision (2), extraordinary and compelling reasons exist under
       any of the circumstances set forth below:

              (A) Medical Condition of the Defendant. –

                      (i) The defendant is suffering from a terminal illness (i.e., a serious
                      and advanced illness with an end of life trajectory). A specific
                      prognosis of life expectancy (i.e., a probability of death within a
                      specific time period) is not required. Examples include metastatic
                      solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                      organ disease, and advanced dementia.

                      (ii) The defendant is –

                             (I) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive
                             impairment, or

                             (III) experiencing deteriorating physical or mental health
                             because of the aging process,

              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he or
              she is not expected to recover.

              (B) Age of the Defendant. – The defendant (i) is at least 65 years old; (ii)
              is experiencing a serious deterioration in physical or mental health because
              of the aging process; and (iii) has served at least 10 years or 75 percent of
              his or her term of imprisonment, whichever is less.

              (C) Family Circumstances. –

                      (i) The death or incapacitation of the caregiver of the defendant’s
                      minor child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered
                      partner when the defendant would be the only available caregiver
                      for the spouse or registered partner.




                                                 5
            Case
            Case 1:18-cr-00317-YK
                 1:20-cv-01096-YK Document
                                   Document59
                                            2 Filed
                                              Filed 06/29/20
                                                    06/29/20 Page
                                                             Page 66 of
                                                                     of 14
                                                                        14



               (D) Other Reasons. – As determined by the Director of the Bureau of
               Prisons, there exists in the defendant’s case an extraordinary and
               compelling reason other than, or in combination with, the reasons
               described in subdivisions (A) through (C).

USSG, § 1B1.13 n.1.

       Although the First Step Act allows defendants to petition a court for compassionate

release, 18 U.S.C. § 3582(c)(1)(A) still imposes a requirement that defendants fully exhaust

administrative remedies before seeking judicial review. See 18 U.S.C. § 3582(c)(1)(A).

Specifically, a defendant must “exhaust[] all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf” or, in the alternative, must wait

for “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” See id. The Third Circuit Court of Appeals has held that, despite

the unique concerns posed by COVID-19, defendants seeking compassionate release must still

comply with this requirement and, therefore, exhaust their administrative remedies before

seeking compassionate release from the Court. See United States v. Raia, 954 F.3d 594, 595 (3d

Cir. 2020) (noting that defendants “must at least ask the Bureau of Prisons (BOP) to [file a

motion] on their behalf and give BOP thirty days to respond”). Numerous other courts have

similarly denied motions for compassionate release for failure to exhaust administrative

remedies. See, e.g., United States v. Zywotko, No. 2:19-cr-113, 2020 WL 1492900, at *1 (M.D.

Fla. Mar. 27, 2020) (denying motion for compassionate release for failure to exhaust

administrative remedies); United States v. Garza, No. 18 -cr-1745, 2020 WL 1485782, at *1

(S.D. Cal. Mar. 27, 2020) (same); United States v. Eberhart, No. 13-cr-00313, 2020 WL

1450745, at *2 (N.D. Cal. Mar. 25, 2020) (same).

       B.      Home Confinement




                                                 6
          Case
          Case 1:18-cr-00317-YK
               1:20-cv-01096-YK Document
                                 Document59
                                          2 Filed
                                            Filed 06/29/20
                                                  06/29/20 Page
                                                           Page 77 of
                                                                   of 14
                                                                      14



       The BOP “maintains the discretion to determine whether to transfer an inmate

to home confinement.” See United States v. Pressley, No. 07-cr-974, 2009 WL 1687501, at *1

(D.N.J. June 15, 2009) (citing 18 U.S.C. § 3624(c)). “Section 602 of the First Step

Act, . . . codified at 18 U.S.C. § 3624(c)(2), ‘allows the [BOP] to place a prisoner in home

confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6

months and [it] instructs BOP, to the extent practicable, to place prisoners with lower risk levels

and lower needs on home confinement for the maximum amount of time permitted under this

paragraph.’” United States v. Cruz, __ F. Supp. 3d __, 2020 WL 1904476, at *4 (M.D. Pa. Apr.

17, 2020) (internal quotation marks omitted) (alterations in original) (quoting United States v.

Carr, Nos. 18-cv-1681-WJM, 16-cr-054-WJM-1, 2020 WL 1815910, *1 (D. Co. April 10,

2020)). “The CARES Act in turn then provides that if the Attorney General finds that

emergency conditions will materially affect the functioning of the BOP, as he did on April 3,

2020 [as a result of the COVID-19 pandemic], the BOP Director may increase the maximum

amount of time that a prisoner may spend in home confinement under the first sentence of 18

U.S.C. § 3624(c)(2).” Id. Courts evaluating motions for release to home confinement as a result

of COVID-19, however, have also treated such motions as motions filed pursuant to 28 U.S.C.

§ 2241 because they challenge the nature or length of one’s confinement. See, e.g., United

States v. Ashby, No. 3:20-cv-0789, 2020 WL 2494679, at *3 (M.D. Pa. May 14, 2020)

(remarking that there is “[n]o doubt that a habeas petition under § 2241 is the proper vehicle for

an inmate to challenge ‘the fact or length of confinement’ . . . or the ‘execution’ of his

confinement” (internal citations omitted)). “When a petitioner seeks immediate release from

custody, the sole federal remedy lies in habeas corpus.” Id. (internal quotation marks omitted)




                                                  7
               Case
               Case 1:18-cr-00317-YK
                    1:20-cv-01096-YK Document
                                      Document59
                                               2 Filed
                                                 Filed 06/29/20
                                                       06/29/20 Page
                                                                Page 88 of
                                                                        of 14
                                                                           14



(quoting Camacho Lopez v. Lowe, ___ F.3d ___, 2020 WL 1689874, *8 (M.D. Pa. Apr. 7,

2020)).

III.      DISCUSSION

          A.      Defendant’s Request for Compassionate Release

                  1.    Arguments of the Parties

          In support of his motion—which he styles as a “motion to convert custodial sentence to

home confinement with electronic monitoring” (Doc. No. 54)—Defendant cites the statutory

provision governing compassionate release, 18 U.S.C. § 3582, for the general proposition that

the Court “may modify a term of imprisonment if ‘extraordinary and compelling reasons warrant

such a reduction’” (Doc. No. 55 at 2) (quoting 18 U.S.C. § 3582(c)(1)(A)). According to

Defendant, his letter to the Warden suffices to permit him to satisfy the exhaustion requirement

(id.), and the possibility of a COVID-19 outbreak at his place of incarceration warrants granting

him relief (id. at 5-10). Specifically, Defendant cites factors that cause COVID-19 to spread

easily in a prison environment, and states that he: “is at serious risk if he is exposed to COVID-

19”; “is not likely to reoffend”; is incarcerated due to a non-violent offense; and “is willing to

adhere to any home confinement conditions” imposed by the Court. (Id. at 10.)

          In opposition, the Government argues that Defendant’s motion should be denied as to his

request for compassionate release because “Defendant failed to request compassionate release

from the BOP, and therefore, because of his failure to exhaust administrative remedies, the Court

is without authority to consider the present request.” (Doc. No. 57 at 1.) The Government states

that while Defendant asks “this Court to convert his sentence to home confinement pursuant to

18 U.S.C. § 3582(c)(1)(A), i.e.[,] the compassionate release statute . . . [t]his provision requires

[] Defendant to first pursue compassionate release through the BOP, which [] Defendant failed to


                                                  8
          Case
          Case 1:18-cr-00317-YK
               1:20-cv-01096-YK Document
                                 Document59
                                          2 Filed
                                            Filed 06/29/20
                                                  06/29/20 Page
                                                           Page 99 of
                                                                   of 14
                                                                      14



do.” (Id. at 19.) The Government further posits that this statutory provision “does not authorize

a sentencing court to convert a sentence from incarceration to home confinement.” (Id.)1 As to

the requirement of “extraordinary and compelling reasons” for purposes of compassionate

release, the Government states that one “must satisfy the procedural requirements for review”

before the Court may examine whether such circumstances are present (id. at 21), stating that in

this case, “Defendant has asked this Court to provide immediate release to home confinement via

18 U.S.C. § 3582(c)(1)(A), even though [he] has failed to properly request relief from the

BOP[,]” which compels the conclusion that Defendant’s motion should be denied for lack of

exhaustion in light of precedent indicating that exhaustion may not be excused (id. at 25).2

       In reply, Defendant argues that the Government’s position regarding the exhaustion

requirement for compassionate release is inaccurate because, although his request to the Warden

“did not contain statutory language[,] . . . [o]ther [c]ourts, when discussing whether or not a

defendant must resubmit a request to update the COVID-19 requirement, have noted that ‘the

reasons presented to the warden [need not] mirror those presented to the district court.’” (Doc.

No. 58 at 2-3) (citing United States v. Brown, No. 4:05-cr-00227-1, 2020 WL 2091802, at 3

(S.D. Iowa Apr. 29, 2020)).3 More specifically, Defendant states that:


1
  The Court addresses the Government’s other related arguments in the portion of this
Memorandum pertaining to Defendant’s request for home confinement infra.
2
  The Government also asserts that, should the Court reach the merits of Defendant’s request for
compassionate release, the request should be denied because Defendant has not demonstrated
that “extraordinary and compelling” reasons warrant release and the relevant Section 3553(a)
factors do not weigh in favor of granting Defendant’s request. (Doc. No. 57 at 25-26.) In light
of the Court’s conclusion regarding exhaustion, however, the Court will not address the merits of
Defendant’s request for compassionate release at this time.
3
  The Court observes that a significant portion of Defendant’s reply brief is devoted to whether
Defendant has satisfied the requirement that his motion be filed either after the BOP’s denial of
his request or thirty (30) days after the Warden’s receipt of the request, whichever is earlier.
(Doc. No. 58 at 1-2.) The Court declines to address the merits of such an argument herein
because, as illustrated by the Government in its opposing brief, after the instant motion was filed,
                                                 9
         Case
         Case 1:18-cr-00317-YK
              1:20-cv-01096-YK Document
                                Document59
                                         2 Filed
                                           Filed 06/29/20
                                                 06/29/20 Page
                                                          Page 10
                                                               10 of
                                                                  of 14
                                                                     14



       The Statute does not require that it be cited in the request to the Warden. The
       letter sent to the Warden (attached to Mr. Sheaffer’s original Motion (Doc. 54))
       was clear in the request to release Mr. Sheaffer due to the pandemic. The
       Government is splitting hairs and trying to confuse the issue when it asserts that
       the request did not specifically mention the phrase “compassionate release.” The
       request to the Warden was more than sufficient to satisfy the statutory
       requirement.

(Id. at 3.) Defendant also reiterates the arguments advanced in his earlier brief regarding the risk

to inmates at FCI Schuylkill posed by the pandemic, stating that “[t]he conditions at FCI

Schuylkill absolutely place [him] in imminent risk of serious bodily harm or death.” (Id.)

               2.      Whether Defendant’s Request for Compassionate Release Should Be
                       Granted

       Upon review of the record in accordance with the applicable legal standard, the Court

will deny the portion of Defendant’s motion seeking compassionate release without prejudice to

Defendant’s ability to renew this request after properly exhausting his administrative remedies.

As explained previously, Defendant’s request to the Warden pertained only to home

confinement, as demonstrated by the text of the letter and the Warden’s response. (Doc. Nos.

54-2, 57-1.) Accordingly, the record before this Court does not include a determination by the

BOP specifically as to compassionate release. (Doc. No. 57-1.) While Defendant asserts in his

briefing that his request to the Warden omitted only “statutory language” pertaining to

compassionate release (Doc. No. 58 at 2-3), Defendant fails to address the fact that his request to

the Warden did not reference or concern compassionate release at all (Doc. No. 58). In light of

the authority described above emphasizing the importance of the exhaustion requirement—

particularly in the context of the COVID-19 pandemic—the Court finds it proper to deny

Defendant’s motion without prejudice as it pertains to compassionate release for lack of



the Warden issued a response denying Defendant’s request, thus obviating the need for any
discussion of whether Defendant meets the thirty (30)-day requirement noted supra.
                                                 10
         Case
         Case 1:18-cr-00317-YK
              1:20-cv-01096-YK Document
                                Document59
                                         2 Filed
                                           Filed 06/29/20
                                                 06/29/20 Page
                                                          Page 11
                                                               11 of
                                                                  of 14
                                                                     14



exhaustion. See Raia, 954 F.3d at 597 (emphasizing the importance of the BOP’s role in

evaluating a request for compassionate release in the context of COVID-19); see also, e.g.,

United States v. Davis, No. 7:17-cr-1, 2020 WL 261461, at *1 (E.D. Ky. May 22, 2020)

(distinguishing between a request for home confinement with the Court following such a request

to the BOP and a request for compassionate release); United States v. Darcy, No. 1:17-cr-00036,

2020 WL 2573251, at *3 (W.D.N.C. May 21, 2020) (stating that the relevant communications

cited by the defendant “relate to the Defendant's request for a release to home confinement under

the CARES Act, not to a request for compassionate release pursuant to § 3582(c)(1)(A)(i)[,]” and

that, as a result, “[t]here is nothing in the record before this Court to indicate that the [d]efendant

has submitted a request for compassionate release to the warden of his [BOP] facility or that he

has otherwise exhausted his administrative remedies with respect to BOP’s failure to bring such

a motion on his behalf”). Accordingly, the Court will deny Defendant’s motion as to

compassionate release pursuant to 18 U.S.C. § 3582 without prejudice for failure to exhaust.

       B.      Defendant’s Request for Home Confinement

               1.      Arguments of the Parties

       As to his request for home confinement, Defendant makes largely the same arguments

advanced in support of his request for compassionate release. (Doc. No. 55.) In opposition, the

Government states that Defendant’s request that this Court order home confinement lacks merit

because “[t]his Court lacks authority to override the BOP’s discretionary decision” as to home

confinement. (Doc. No. 57 at 27.) The Government states that because Defendant’s request for

home confinement “seeks to alter only the place of his confinement, not the actual term of

incarceration, only [the] BOP may grant or deny his request[,]” and “[n]othing about the CARES

Act changes this exclusive authority.” (Id. at 27.) According to the Government, therefore,



                                                  11
         Case
         Case 1:18-cr-00317-YK
              1:20-cv-01096-YK Document
                                Document59
                                         2 Filed
                                           Filed 06/29/20
                                                 06/29/20 Page
                                                          Page 12
                                                               12 of
                                                                  of 14
                                                                     14



because the determination as to home confinement “is committed exclusively to the BOP’s

determination,” Defendant is not entitled to the requested relief. (Id. at 29.) Defendant’s reply

brief does not appear to address these points specifically, but, rather, takes issue with the BOP’s

denial from a substantive standpoint by asserting primarily that he is suitable for home

confinement in light of his non-violent history and heightened vulnerability with respect to

COVID-19. (Doc. No. 58 at 4-6.)

                 2.    Whether Defendant’s Request for Home Confinement Should Be
                       Granted

       Upon review of Defendant’s motion, the parties’ arguments, and the applicable law, the

Court will deny the portion of Defendant’s motion that seeks review of the BOP’s denial of his

request for home confinement and construe Defendant’s motion as a motion filed pursuant to 28

U.S.C. § 2241. As an initial matter, it is well settled that the determination as to an inmate’s

eligibility for home confinement lies in the discretion of the BOP. See, Pressley, 2009 WL

1687501, at *1 (citing 18 U.S.C. § 3624(c)); see also Cordaro v. Finley, No. 3:10-cr-75, 2020

WL 2020 WL 2084960, at *6 (M.D. Pa. Apr. 30, 2020) (stating that “the jurisdiction of [a home

confinement] determination [under the CARES Act] is with the Director of the [BOP]” (first and

second alterations in original) (quoting Cruz, 2020 WL 1904476, at *4)). As evidenced by the

recitation of Defendant’s arguments supra, Defendant ultimately takes issue with the fact that the

Warden denied his request for home confinement (Doc. Nos. 55, 58), and Defendant offers no

authority to contradict that cited by the Government in support of its view that the BOP’s

determination is not judicially reviewable (Doc. No. 58). Accordingly, the Court will deny

Defendant’s motion to the extent it seeks review of the BOP’s home confinement determination

by this Court.




                                                 12
         Case
         Case 1:18-cr-00317-YK
              1:20-cv-01096-YK Document
                                Document59
                                         2 Filed
                                           Filed 06/29/20
                                                 06/29/20 Page
                                                          Page 13
                                                               13 of
                                                                  of 14
                                                                     14



       The Court notes, however, that in the context of motions seeking home confinement as a

result of COVID-19 and its potential to spread widely in a prison setting, many courts have

construed such motions as those filed pursuant 28 U.S.C. § 2241 in light of the manner in which

they challenge one’s confinement. See United States v. Moore-Brown, No. 3:17-cr-129, 2020

WL 2306855, at *5 (M.D. Pa. May 8, 2020) (synthesizing authority in support of the proposition

that “that emergency petitions for release, based on COVID-19 are properly construed pursuant

to 28 U.S.C. § 2241” given that through such a motion, one “seeks relief affecting how his

sentence is executed, i.e., serving his sentence in home confinement as opposed to confinement

in prison to which he was sentenced” (citing United States v. Serfass, No. 3:15-cr-39, 2020 WL

1874126 (M.D. Pa. Apr. 15, 2020))). In the instant case, the Court finds such a construction

appropriate in light of the existing authority where courts have evaluated motions for home

confinement in criminal cases using this approach. See, e.g., id. Accordingly, the Court will

direct the Clerk of Court to open a new civil action in which Defendant’s motion will be deemed

a motion filed pursuant to 28 U.S.C. § 2241.4

IV.    CONCLUSION

       Based on the foregoing, the Court will: (1) deny Defendant’s motion (Doc. No. 54)

without prejudice to the extent it seeks compassionate release pursuant to 18 U.S.C. § 3582;

(2) deny Defendant’s motion to the extent it seeks review by this Court of the BOP’s denial of




4
  The Court also notes, however, that neither party appears to have addressed the applicability of
28 U.S.C. § 2241, and, consequently, out of an abundance of caution, will direct briefing on
Defendant’s request for relief under Section 2241 prior to disposing of the motion. In addition,
the Court notes that venue for this civil action properly lies in this district because Defendant is
incarcerated at FCI Schuylkill, which is located within the Middle District of Pennsylvania. See
United States v. Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009) (stating that “[a] petition
brought under 28 U.S.C. § 2241 must be filed in the district in which the petitioner is
imprisoned” (citing Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004))).
                                                 13
         Case
         Case 1:18-cr-00317-YK
              1:20-cv-01096-YK Document
                                Document59
                                         2 Filed
                                           Filed 06/29/20
                                                 06/29/20 Page
                                                          Page 14
                                                               14 of
                                                                  of 14
                                                                     14



Defendant’s request for compassionate release; and (3) direct the Clerk of Court to open a

corresponding civil action and docket Defendant’s motion seeking home confinement as a

motion for a petition of writ of habeas corpus pursuant to 28 U.S.C. § 2241, to be briefed by the

parties in accordance with a separate Order that shall issue in said civil action. An appropriate

Order follows.




                                                14
